DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Dienwiebel on 4/1/2021.

The application has been amended as follows: 



the one or more service data items are partitioned into one or more data stores;
the one or more data stores are stored;
metadata of the one or more data stores is generated; and
the metadata is stored in a metadata database; 
wherein
for each of the data stores, a data item verification fingerprint is generated;
an aggregated verification fingerprint is determined from the data item verification fingerprints; 
wherein the aggregated verification fingerprint is stored in at least one blockchain; and 
wherein the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints.

2.-4. (Cancelled)

5.	(Original) The method of claim 1, wherein the metadata comprises at least one or more quasi-unique identifiers of the one or more service data items, contained in the associated data store.

6.	(Original) The method of claim 1, wherein the metadata database is searchable.

7.	(Original) The method of claim 1, wherein the one or more data stores are encrypted.

8.	(Original) The method of claim 1, wherein the one or more encrypted data stores are stored in a shared storage system.

9.	(Original) The method of claim 1, wherein the metadata comprises non-encrypted data.

10.	(Original) The method of claim 1, wherein a plurality of data stores is generated and wherein each data store is encrypted with an encryption key that differs from the encryption keys of all other data stores.

11.	(Original) The method of claim 1, wherein one or more of the data stores comprise a link to at least one further data store.

12.	(Original) The method of claim 11, wherein the one or more data stores in addition to the link further comprise a decryption and/or encryption key for the at least one further data store.



14.	(Original) The method of claim 1, wherein the metadata database may be queried and upon a match between query information of a query and stored metadata, a notification is transmitted to a user, associated with the stored metadata.

15.	(Original) The method of claim 14, wherein the query comprises one or more of a requestor identifier, and a request reason.

16.	(Original) The method of claim 15, wherein one or more of the requestor identifier and the request reason are transmitted to the user, associated with the stored metadata.

17.	(Original) The method of claim 15, wherein the requestor identifier is verifiable using at least one blockchain.

18.	(Currently Amended) A system for storing one or more service data items, comprising
an interface for receiving one or more service data items;
a data store manager, configured to partition the one or more service data items into one or more data stores and to store the one or more data stores;

a metadata database, configured to receive and store the generated metadata; 	wherein
for each of the data stores, a data item verification fingerprint is generated;
an aggregated verification fingerprint is determined from the data item verification fingerprints; 
wherein the aggregated verification fingerprint is stored in at least one blockchain; and 
wherein the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest: wherein
for each of the data stores, a data item verification fingerprint is generated;
an aggregated verification fingerprint is determined from the data item verification fingerprints; 
wherein the aggregated verification fingerprint is stored in at least one blockchain; and 
wherein the aggregated verification fingerprint has a bit length, which is less than a bit length of a concatenation of the data item verification fingerprints.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM A CORUM JR/            Examiner, Art Unit 2433                                                                                                                                                                                            

/BRANDON S HOFFMAN/           Primary Examiner, Art Unit 2433